 



2nd AMENDMENT TO LOAN PURCHASE AND SALE AGREEMENT

 

This 2nd AMENDMENT TO LOAN PURCHASE AND SALE AGREEMENT (this “Amendment”) dated
as of the 19th day of February, 2016, by and between SHEPHERD’S FINANCE, LLC, a
Delaware limited liability company (“Seller”) having an address at 12627 San
Jose Boulevard, Suite 203, Jacksonville, Florida 32223, and S.K. FUNDING, LLC, ,
a Florida limited liability company (“Buyer”) having an address at 630 Maplewood
Drive, Suite 100, Jupiter FL, 33458.

 

RECITALS

 

A. On April 29, 2015, Seller and Seven Kings Holdings, Inc., entered into that
certain Loan Purchase and Sale Agreement for the purpose of Seven Kings
participating in certain loans issues by Seller, as more specifically described
therein (“Agreement”);

 

B. On or about May 7, 2015, Seven Kings assigned its rights and interest in the
Agreement to Buyer;

 

C. On or about November 19, 2015, Seller and Buyer entered into that certain 1st
Amendment setting forth certain terms, conditions and understandings therein;
and

 

D. Seller and Buyer wish to amend the Agreement, as previously amended, only and
specifically for the loans listed on Exhibit “A” of this Amendment, which is
attached hereto and made a part hereof (the “2nd Amendment Loans”).

 

ARTICLE 1

 

INCORPORATION OF RECITALS; DEFINITIONS

 

1.1 Incorporation of Recitals. The above recitals are incorporated herein by
this reference as if they were set forth herein in their entirety.

 

1.2 Definitions. Unless otherwise stated in this Amendment, defined terms used
in this Amendment have their meanings as defined in the Agreement.

 

ARTICLE 2

 

MODIFICATIONS

 

2.1 The following modifications shall be applicable to the 2nd Amendment Loans,
but shall have no applicability or affect on other loans participated in by the
parties pursuant to the Agreement. Except as provided for herein, the Agreement
shall apply to the 2nd Amendment Loans. The following modifications to the
Agreement shall apply to the 2nd Amendment Loans:

 

(a) The Buyer’s Investment Amount, as defined in Section 1.2 of the Agreement,
will not be impacted by the 2nd Amendment Loans.

 

(b) The Buyer Loan Amount, as defined in Section 1.2 of the Agreement, shall be
the amount listed next to each loan on Exhibit “A.”

 

(c) The Buyer Loan Percentage, as defined in Section 1.2 of the Agreement, shall
not be applicable to the 2nd Amendment Loans.

 

 

   



 

(d) The Interest Rate, as defined in Section 1.2 of the Agreement, shall be 9.5%
calculated on a 365/366 day basis.

 

(e) For the Lex Partners Loan (as described on Exhibit “A”), in addition to all
other provisions set forth herein, Seller shall pay Buyer simulatanously with
Buyer’s funding of said loan an amount equal to two (2) points on the loan
amount funded.

 

(f) The Purchase Limit, as defined in Section 1.2 of the Agreement, shall not
apply and this Amendment shall not affect the Purchase Limit as applied to other
loans participated in by the parties pursuant to the terms of the Agreement.

 

(g) Section 2.1(a) of the Agreement is modified, to the extent necessary, to
provide that Buyer agrees to purchase from Seller the 2nd Amendment Loans in the
amount set forth on Exhibit “A.”

 

(h) Section 2.2(a) of the Agreement is modified to provide that the Purchase
Price shall be the amount listed on Exhibit “A.”

 

(i) Section 2.4 of the Agreement shall not apply to the 2nd Amendment Loans and
there will be no Buyer Loan Funding on these loans after the initial Purchase
Price is funded.

 

(j) Section 2.5 of the Agreement is modified to provide that Buyer will not make
Protective Advances.

 

(k) Section 5.6(c) of the Agreement is deleted in its entirey for the purposes
of this Amendment and replaced with the following provision: “From all
collections of principal payments under the Loan, Buyer will receive all
proceeds until the Buyer Loan Amount has been repaid, after which all proceeds
will be paid to Seller.”

 

(l) Section 5.7 of the Agreement is hereby deleted in its entirety for the
purposes of this Amendment and replaced with the following provision: “Buyer
Loan shall have priority over Seller Loan.”

 

(m) In the event any of the 2nd Amendment Loans are not paid in full within
fourteen (14) months from Buyer funding of the Buyer Loan Amount, within ten
(10) days of the end of such fourteen (14) month period, and within the same
period each month thereafter any of the loans remain outstanding, Seller shall
provide Buyer with a written update on the status and performance of such
outstanding loans together with a recommendation on how to proceed with said
loans. In the event any of the 2nd Amendment Loans are not paid in full within
sixteen (16) months from Buyer funding of the Buyer Loan Amount, at any time
thereafter, and from time to time as any such loans remain outstanding, in the
event Buyer disagrees with Seller’s recommendation not to call the loan or
otherwise take no action, as applicable, Buyer may request a third party (which
the parties agree shall be Kenneth Summers unless he is unable or unwilling to
undertake such request in which case the parties shall mutually agree on said
third party) conduct an independent review of such outstanding loans and direct
the parties how to proceed with said loans, which decision shall be binding on
the parties.

 

 -2- 

   

 

(n) In the event any or both of the 2nd Amendment Loans are not funded by
December 31, 2016, Buyer shall have the right, in its sole discretion, to not
fund such remaining loan or loans under this Amendment and upon such decision by
Buyer this Amendment shall have no further force and effect except to the extent
of any such 2nd Amendment Loan already funded hereunder and outstanding.

 

ARTICLE 3

 

GENERAL

 

3.1 Except as specifically amended by this Amendment, all other terms and
conditions of the Agreement shall continue in full force and effect. Except for
the 2nd Amendment Loans, no term or provision of this Amendment shall apply to
any other loan participated in by the parties under the Agreement. No variation,
modification or amendment to this Amendment shall be deemed valid or effective
unless and until it is signed by the parties hereto. This Amendment may be
executed in counterparts, each of which once so executed shall be deemed to be
original and all of which taken together shall constitute one and the same
agreement. For purposes of this Agreement, use of a facsimile, e-mail, or other
electronic medium shall have the same force and effect as an original signature.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

  SELLER:           SHEPHERD’S FINANCE, LLC,   a Delaware limited liability
company         By: /s/ Daniel M. Wallach   Name: Daniel M. Wallach   Title: CEO
        BUYER:         S . K. FUNDING, LLC, a Florida limited liability company
        By: /s/ Raymond E. Graziotto   Name: Raymond E. Graziotto   Title:
Managing Member / Authorized Representative



 

 -3- 

   

 



EXHIBIT A

 

2nd Amendment Loans

 

Borrower   Lot   Buyer Loan Amount/Purchase Price           Benjamin Marcus
Homes, LLC   Lot 10, Tuscany,   $425,000   Peters Township               
Benjamin Marcus Homes, LLC   Upper St. Clair   $575,000   Hastings Mill Road   
            Lex Partners II, LLC   Lot 136 Harbor Acres   $1,000,000 (“Lex
Partners Loan”)   Section 2         1333 Vista Drive         Sarasota, FL 34239
   





 

 

   



 

 